Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 29 December 2020 has been entered. Claims 1, 3-12, and 14-17 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 30 September 2020, although the amendments necessitate new objections as set forth below. Additionally, the Applicant’s filing of a terminal disclaimer on 29 December 2020 has overcome each and every double patenting rejection previously set forth in the Non-Final Office Action mailed 30 September 2020.
In regards to the amendments to the specification as filed 29 December 2020, the examiner notes that the Applicant’s instructions, “On page 4, please replace paragraph [0014] with the following amended paragraph:” and “On page 4, please add the following paragraph immediately following paragraph [0014]:” should each refer to page 3 instead of page 4.
Terminal Disclaimer
The terminal disclaimer filed on 29 December 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,688,573 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Drawings
The newly added Fig. 10 filed 29 December 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: each and every feature shown in newly added Fig. 10 is not supported 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because various reference characters have been used to designate both (i) a hole saw or a blade member having a curved cutting edge (see Fig. 1, among others) and (ii) a hole saw or a blade member having a linear cutting edge (see newly added Fig. 10). For example, reference character “10” should not indicate a hole saw having curved cutting edges in Fig. 1 and also a hole saw having linear cutting edges in Fig. 10, since these are two different hole saws. As another example, reference character “20” should not indicate a blade member having a curved cutting edge in Fig. 1 and also a blade member having a linear cutting edge in Fig. 10. To overcome this issue only, the examiner suggests deleting all non-essential reference 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The claims are objected to because of the following informalities:
Claim 7 at line 2 recites, “a medial location of the respective blade members”. This recitation is grammatically incorrect because “a medial location” is singular despite the claim describing multiple medial locations. As one option for correcting this issue, the examiner suggests amending claim 7 to recite that for each of the plurality of blade members, the distances between the respective cutting teeth and the base member are greater at a medial location of the respective blade member than at the distal ends of the respective blade member.
Appropriate correction is required.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2015/0165633 A1 to Padget in view of US Pub. No. 2001/0041524 A1 to Steiger et al., as evidenced by US Pat. No. 5,797,189 to Gilbert.
Regarding claim 5, Padget discloses a hole saw 100 (see Figs. 2A and 2B), comprising: 
a base member 104 and 136 (the base member is considered as including both portions 136 in Fig. 2A; note also that elements 104 and 136 can be integrally formed per paragraph 17) configured to secure the hole saw 100 to a drive device (e.g., an oscillating tool; see Fig. 1 and paragraph 18); and 
a plurality of blade members 140 (see Fig. 2A), each blade member 140 connected in a fixed position to (see paragraph 17 and Fig. 2A) and disposed orthogonally to the base member 104 and 136 (see Fig. 2A and paragraph 20; note that the base members 140 are considered as ‘disposed orthogonally’ to the base member 104 and 136 due to being disposed orthogonally to at least some portion, such as portions 136, of the base member 104 and 136) via a respective extender (see the annotated Fig. 2A below; note that in accordance with claim 10 the extender is part of the blade member), each blade member 140 having cutting teeth 156 extending in a respective cutting direction (see Fig. 2B and paragraph 25, where the cutting direction is parallel to the length ‘L’ relative to Fig. 2B), the distal ends of a respective blade member 140 being equidistant from the base member 104 and 136 (see Fig. 2B, where the left and right ends of edge 152 are equidistant from the base member 104 and 136 as measured at the distal ends of the end-most teeth 156; additionally, see the modification of Padget below noting that Padget is modified to include the cutting edge shape of Steiger where the 

    PNG
    media_image1.png
    360
    538
    media_image1.png
    Greyscale

Regarding claim 6, Padget discloses that an edge 152 of each blade member 140 having the respective cutting teeth 156 is linearly-shaped (see Figs. 2A and 2B; see also the modification of Padget below). 
Regarding claim 10, Padget discloses that each blade member 140 includes: a sawing portion having the respective cutting teeth 156 (the sawing portion being below the ‘extender’ in annotated Fig. 2A above and including the teeth 156 along edge 152)); a stabilizer connected to the base member 104 and 136 (see annotated Fig. 2A above); and the respective extender connecting the sawing portion and the stabilizer (see the annotated Fig. 2A above).  
Padget fails to disclose: wherein distances between the cutting teeth and the base member vary along the respective cutting direction of the respective blade members, and wherein each respective extender is configured as a cantilever support for opposite, freestanding distal ends of the respective blade member as recited in claim 5; that the respective distances are greater at a medial location of the claim 7; and that the extender of each blade member has a dimension less than a dimension of the respective sawing portion as measured in the cutting direction of the respective blade member as required by claim 11.
Steiger, however, teaches a blade 11c for an oscillating tool (see Fig. 7 and paragraph 20), where
distances between cutting teeth and a base member vary along a cutting direction of a blade member (see annotated Fig. 7 below, where the distances measured in a right-left direction along the plane of the page vary moving along the cutting direction), and an extender is configured as a cantilever support for opposite, freestanding distal ends of the blade member (see the annotated Fig. 7 below). [Claim 5] The distances are greater at a medial location of the blade member than at the distal ends of the blade member (see annotated Fig. 7 below, where the ‘medial location is the vertical center location of the cutting edge relative to Fig. 7). [Claim 7] The extender of the blade member has a dimension less than a dimension of a sawing portion as measured in the cutting direction of the blade member (see annotated Fig. 7 below, where the ‘sawing portion’ includes the freestanding distal ends). [Claim 11] Additionally, 
the distal ends of the blade member are equidistant from the base member (see annotated Fig. 7 below), and the edge having the cutting teeth is linearly-shaped (along portions 21; see Fig. 7 and paragraph 44) [claims 5 and 6, respectively]. As a result of the cutting edge of Steiger’s blade extending linearly toward the base member as the edge extends toward the distal ends, a medial location of the blade member creates an initial linear cutting path. This configuration is advantageous because only a small portion of the toothed edge initiates the cut, which is known in the art to help aid in positional maintenance and prevent chatter when cutting (see, e.g., the Abstract of Gilbert). Further, due to the extender of the blade of Steiger having a dimension less than a dimension of the sawing portion as measured in the cutting direction of the blade member, chips and other fragments of material being cut 

    PNG
    media_image2.png
    713
    835
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art to provide each of the blade members of Padget with a cutting edge having two linearly angled sections such that a medial location of the edge is spaced further from the base member than the distal ends of the cutting edge, where the distal ends of the cutting edge are equidistant from the base member, and with an extender that is configured as a cantilever support for opposite, freestanding distal ends of the blade member by making the extender narrower in width than the cutting sawing portion in view of the teachings of Steiger. The cutting edge shape modification is advantageous because as a result of the shape of the cutting edge only a small portion of the toothed edge initiates the cut, thus aiding in positional maintenance and preventing chatter. Further, providing the extender that is narrower than the sawing portion and that supports freestanding distal ends is advantageous because chips and other fragments of material being cut may escape and be removed along the lateral edges of the blade member which permits optimum chip removal and prevents jamming of the tool.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Padget in view of Steiger as applied to claim 5 above, and further in view of US Pub. No. 2014/0190328 A1 Karlen.
Padget as modified teaches that the edge of each blade member having the respective cutting teeth is includes two angled, linear sections (see the modification of Padget above). As a result, Padget as modified fails to disclose that the edge is arcuately-shaped as required by claim 9. 
Karlen teaches that an edge of an oscillating blade member can have either an arcuate-shape or can include multiple linear segments (see paragraph 3; also contrast Figs. 3 and 4, with Fig. 4 having the linear segments), and Karlen teaches at the end of paragraph 4 that either of an arcuate-shape or a linearly segmented cutting edge can achieve substantially the same advantages, including minimizing vibration. 
Therefore, because Karlen teaches that either of an arcuate-shaped cutting edge or a cutting edge having linear segments (similar to that of Padget as modified) is acceptable, and that both shapes produce similar results including decreased vibrations, it would have been an obvious matter of design choice to make the edges of the blade members having the cutting teeth of Padget, as modified, of either an arcuate form or a shape including linear segments, whichever is desirable or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. 
Additional Claims
Claims 1, 3-4, 8, 12, and 14-17 are allowed. The examiner will provide a statement of reasons for allowance along with any future Notice of Allowability.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Response to Arguments
First, regarding objections to drawings for failing to show every claimed feature, the Applicant argues beginning at page 9 of the Remarks filed 29 December 2020 that the drawings only need to show feature “where necessary for the understanding of the subject matter sought to be patented” citing 35 USC 113. The Applicant asserts that an illustration of a linear cutting edge is not necessary for understanding of the claimed invention.
This argument is moot in view of the examiner having withdrawn the drawing objections at issue as a result of the Applicant filing newly added Fig. 10. However, because newly added Fig. 10 introduces new matter as explained above, the Applicant’s argument is likely pertinent to future prosecution of the present application, and as such the examiner will address the argument. The examiner’s argument is not persuasive because 35 USC 113 does not distinguish between claimed and unclaimed subject matter. 37 CFR 1.83(a), however, clearly and unambiguously states: “The drawing in a nonprovisional application must show every feature of the invention specified in the claims.” (Emphasis added.) Thus, 37 CFR 1.83(a) is more pertinent to the issue at hand than 35 USC 113 because 37 CFR 1.83(a) explicitly addresses claimed subject matter, unlike 35 USC 113. Further, the examiner lacks authority to interpret 35 USC 113 in a manner that removes the requirement that every claimed feature be shown in the drawing as is explicitly stated in 37 CFR 1.83(a). In summary, the Applicant’s argument is not persuasive because it does not address the requirements of 37 CFR 1.83(a).
Regarding the rejections of claims 5 and 7-10 as being anticipated by Gilbert, the Applicant’s arguments beginning at page 12 of the Remarks that Gilbert fails to disclose “each blade member connected in a fixed position to ... the base member” as claim 5 has been amended to require have been fully considered and are persuasive. In particular, the examiner agrees that the blade members of Gilbert move relative to the base member, and are therefore not “in a fixed position to … the base member”. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection has been made as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN H MACFARLANE/Examiner, Art Unit 3724